Citation Nr: 1642373	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  13-00 876	)	
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to July 19, 2010, and in excess of 60 percent from that date, for coronary artery disease, status post-stent (CAD).

2.  Entitlement to a total disability rating based on individual unemployability TDIU) due to service-connected CAD and diabetes mellitus.  

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1964.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2011 rating decision in which the RO granted service connection for CAD and assigned an initial 10 percent rating from August 31, 2009 (the date the Veteran was diagnosed with CAD), and a 60 percent rating from July 19, 2010 (the date the claim for service connection was received).  In February 2011, the Veteran filed a notice of disagreement (NOD) with respect to the assigned ratings.  The RO issued a statement of the case (SOC) in December 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeals to the Board of Veterans' Appeals) in January 2013.

The Veteran requested a Board video-conference hearing in January 2015.  In a February 2016 letter, VA notified him that the requested hearing was scheduled for a date in Apri. 2016.  However, in an earlier April 2016 statement, the Veteran, through his representative, withdrew his request for a Board hearing.  See 38 C.F.R. § 20.704 (2015). 

As regards characterization of the appeal.  the Board notes that in March 2011, the Veteran filed a claim for a TDIU due to his service-connected CAD and diabetes mellitus.  Although the RO did not adjudicate the issue in a separate rating decision, the RO addressed the issue in the December 2012 statement of the case.  Notably, under Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a TDIU may be considered a component of a claim for increased rating if raised by an appellant or reasonably raised by the record.   Although the claim involving evaluation of CAD is the only increased rating claim currently on appeal and a separate rating decision as to the issue of entitlement to a TDIU due to all service-connected disabilities was not provided, the Board notes that the Veteran's CAD has been rated as 60 percent disabling since 2010. and the as the Veteran has been led to believe the claim of entitlement to a TDIU due to both service-connected disabilities is in appellate status.  Under these circumstances, the Board has accepted jurisdiction of the TDIU claim, as reflected on the title page.  See. e.g., Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected). 

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the matters on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional AOJ action in this appeal is required. 

After the issuance of the December 2012 SOC, but before the appeal was re-certified to Board in April 2016, the Veteran was afforded a VA examination of his heart disability in October 2014, and a copy of the examination report was associated with the claims file.  Also, a December 2014 Ischemic Heart Disease (IHD) Disability Benefits Questionnaire, Social Security Administration records, and a letter from the Veteran's VA treating physician have been added to the claims file.  This evidence is relevant to both the evaluation of the Veteran's service-connected CAD and his TDIU claim. However, as the December 2012 SOC reflects the AOJ's last adjudication of the claims, the claims file does not reflect that the AOJ has considered this evidence. 

The appellate scheme set forth in 38 U.S.C.A. § 7104 (a) (West 2014) contemplates that all evidence will first be reviewed at the AOJ so as not to deprive the claimant of an opportunity to prevail with his claim at that level. See generally Disabled American Veterans, supra. When the agency of original jurisdiction receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or a supplemental statement of the case, it must prepare a supplemental statement of the case reviewing that evidence. See 38 C.F.R. § 19.31 (b)(1) (2015). 

Further, when evidence is received prior to the transfer of a case to the Board, a supplemental statement of the case (SSOC) must be furnished to the veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue(s) on appeal.   See 38 C.F.R. § 19.37 (a). There is no legal authority for a claimant to waive, or the AOJ to suspend, this requirement.  

Under these circumstances, the Board has no alternative but to remand this matter for AOJ consideration of the additional evidence received, in the first instance, and to issue a supplemental SOC reflecting such consideration. See 38 C.F.R. §§ 19.31 , 19.37.

However, prior to such consideration, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file (in VBMS and Virtual VA) all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the VA North Florida/South Georgia Health Care System, and that records from these facilities dated through September 2012 are associated with the file; however, more recent records may exist.  Hence, the AOJ should obtain all pertinent VA treatment records dated since September 2012.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to claims on appeal (to include as regards private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted prior to adjudicating the claims on appeal.  As noted, adjudication of the claims must include consideration of all pertinent evidence-to particularly include the evidence referenced above that was associated with the claims file prior to certification to the Board but not considered, as well as all evidence received pursuant to this remand.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the VA North Florida/Georgia Health Care System all outstanding, pertinent records of evaluation and/or treatment of the Veteran since September 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran provide appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After completing the above requested action, and any additional notification and/or development deemed warranted (to include obtaining further examination and/or opinion), readjudicate the claims for higher rating and for a TDIU in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication in the December 2012 SOC) and legal authority.

5.  If the benefits sought on appeal remains denied, furnish the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

6.  To help avoid future remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


